BASKIN, Judge.
This is an appeal from a final judgment requiring garnishee First American Bank and Trust [First American] to pay interest on a judgment obtained by appellee Geor-gacopoulos from defendant Dantata. First American maintains that it is not liable for the interest, admittedly accruing on the Georgacopoulos judgment, because interest was not expressly mentioned in the writ of garnishment. We disagree and affirm.
Interest on a judgment accrues by operation of law, § 55.01(1), Fla.Stat. (Supp.1980); thus, its inclusion in the writ was implicit. Moreover, upon being served with the writ of garnishment, the garnishee bank was required by section 77.-06(2), Florida Statutes (1983), to retain any deposit or account of the defendant, subject to the limitations of section 77.19. Section 77.19 permits the bank to retain up to “double the amount which the writ of garnishment specifies as the amount plaintiff expects to recover or ... the amount of the judgment plaintiff has recovered.” § 77.-19, Fla.Stat. (1983). Having failed to retain the appropriate sum of money as required by statute, First American is liable for the interest accruing to plaintiff Georgacopou-los in this cause.
Affirmed.